Citation Nr: 0106026	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-18 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active duty from March 1946 to March 1947, 
and from November 1948 to January 1968; he died in November 
1998.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied service connection for 
the cause of the veteran's death.  


REMAND

The appellant essentially contends that the RO erred in 
denying service connection for the cause of the veteran's 
death.  She asserts that exposure to herbicides such as Agent 
Orange during service caused the veteran to development his 
fatal malignant melanoma.  The appellant's representative has 
recently presented an alternative argument that the veteran 
developed the melanoma due to exposure to sun during service 
while carrying out his duties as a construction machine 
operator.  

Initially, the Board notes that prior to November 9, 2000, 
persons submitting claims for VA benefits had the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim was well-grounded.  
38 U.S.C.A. § 5107(a)(West 1991).  However, effective 
November 9, 2000, the law was amended to remove the well-
grounded requirement.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  In light of the 
amended law, which is more favorable to the veteran than the 
prior law, the Board finds that additional development must 
be completed in this appeal, before the Board may proceed 
with appellate disposition.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991)(when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply). 

In the present case, the evidence of record indicates that 
the veteran died in November 1998, due to an immediate cause 
of malignant melanoma.  On the veteran's death certificate, 
it was noted that the interval between onset of the fatal 
disease and death was two years.  However, there are few 
medical records in the veteran's claims file reflecting 
treatment in 1998 and 1997.  Additionally, it appears that 
the RO attempted to obtain records from the VA medical center 
in Vancouver, but was not successful.  In short, it appears 
that there may be additional records that have not been 
associated with the claims file.  

Moreover, it appears that the claim has been developed on the 
basis of the appellant's contention that the veteran's 
malignant melanoma was due to exposure to an herbicide during 
military service, such as Agent Orange.  However, in November 
2000, the appellant's representative presented contentions 
that the veteran's fatal melanoma may be related to sun 
exposure during his military service.  In support of that 
contention, the representative submitted a medical statement 
in which the doctor indicated that in general, a fair 
complexion may increase susceptibility to solar radiation.  
That medical statement was not made in connection with the 
present case, but had been used in another veteran's case.  
In any event, the RO has not had an opportunity to examine 
the appellant's case in light of the foregoing contentions. 

According to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), "[t]he Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  Pub. L. No. 106-475, § 5103A(a).  In the case 
of a claim for disability compensation, the duty to assist 
includes obtaining relevant records, and providing a medical 
examination or obtaining a medical opinion.  Pub. L. No. 106-
475, § 5103A(b), (d)(1).  

The Board does not find that the current record satisfies the 
heightened duty to assist law, set forth in the Veterans 
Claims Assistance Act of 2000.  In particular, the Board 
finds that there may be additional medical records that have 
not been obtained.  Moreover, a medical opinion may be 
helpful in this case to ascertain whether it is at least as 
likely as not that the veteran's fatal malignant melanoma may 
be related to an incident of his military service, including 
excessive sun exposure and/or Agent Orange exposure. 

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.  The RO should contact the appellant 
and inquire whether she is aware of any 
other pertinent medical records that have 
not yet been associated with the 
veteran's claims file, particularly 
records reflecting treatment during the 
two years prior to the veteran's death in 
November 1998.  The RO should attempt to 
obtain any such records.  The RO should 
make a specific request for any records 
related to the April 1997 record from 
Kaiser Permanente, and the June 1998 CT 
scan from an unidentified source.  All 
attempts to locate additional records, 
including negative attempts, should be 
clearly documented in the claims file.  

2.  After completion of the foregoing, 
the RO should obtain a VA medical opinion 
regarding the likelihood that the 
veteran's death due to malignant melanoma 
resulted from exposure to herbicides or 
sunlight during service.  The claims 
folder should be made available to the 
physician rendering the opinion.  The 
opinion should address the appellant's 
contention that exposure to herbicides 
such as Agent Orange during service 
caused the veteran to development the 
malignant melanoma that led to his death, 
and the representative's alternative 
argument that the veteran developed the 
melanoma due to exposure to sun during 
service while carrying out his duties as 
a construction machine operator.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 

additional evidence and argument on the matter or matters the 
Board has remanded to the RO. 



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


